The employer and carrier appeal from a decision and award in a heart case. On September 11, 1958, claimant, a carpenter, while helping to *562unload a truck of lumber, was inside the building pulling the lumber through a window and testified that at that time he felt pain in his arm and chest but after lunch continued working and worked the following day although he still had some pain. The evidence is sufficient to establish that the work he was doing was strenuous and required some unusual effort. He claims to have informed the foreman his reason for not working which was controverted but, being a factual issue, the determination of the board was final. He consulted a doctor who referred him to a cardiologist and on September 30 he was taken to the hospital where it was determined he was suffering from myocardial infarction. The medical testimony was conflicting as to causal relation between the accident and the heart condition but there was substantial testimony to support the finding of the board that while he was suffering from an underlying arteriosclerosis condition, the work that he performed on September 11 was the cause of the myocardial infarction. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.